DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Esterberg (US 2016/0324580), Giphart et al. (US 20170273614) and Poltaretskyi et al. (US 2019/0380792).
Regarding claim 1, Esterberg discloses a method for spinal disorder diagnosis and treatment, the method comprising the steps of:
imaging a body including vertebral tissue (“This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments” at paragraph 0023, line 1);
acquiring data points corresponding to a surface of the body adjacent to the vertebral tissue with a mixed reality holographic headset (“Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” at paragraph 0089, line 1; as seen in Figure 4, the surgical field includes areas adjacent to the spine);
transmitting the imaging to a computer database (“The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” at paragraph 0088, line 7);
superimposing a first image of the vertebral tissue with a body image including the surface (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” at paragraph 0090, line 1); and
displaying the first holographic image and the body image with the mixed reality holographic headset (“FIG. 4 shows an example headset view 400 of a surgical field by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. The headset view 400 shows an incision 405 and a virtual CT model 410 of underlying boney structures in anatomical registration” at paragraph 0102), the mixed reality holographic headset includes at least one processor, at least one camera and at least one sensor (“Both cameras may be slaved to frame grabbers either by CCD or CMOS chips that are synchronized to capture an image of the dot pattern at a precise instant of time” at paragraph 0091, line 18; “Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” at paragraph 0093, line 6; processor is as described above in the transmitting step).
Esterberg does not explicitly disclose that the imaging is during body movement.
Giphart et al. teaches a method for spinal disorder diagnosis and treatment planning, the method comprising the steps of: 
imaging a body including vertebral tissue during body movement (“In operation, the target region 70 of the patient's spine is positioned and maintained within this 3D viewing volume 60 throughout the series of exposures of a given range of patient motion. In this way, a dynamic multi-frame series of images may be captured” at paragraph 0037, line 9); 
transmitting the imaging to a computer database (“As described, image registration 200 (FIG. 5) of the radiographic images involves determining x-ray foci from the series of multi-frame stereo radiographic images and consolidating all image information into a common reference frame 85” at paragraph 0043, line 1); 
displaying the first image and the body image with the display (“displaying the change in the relative three-dimensional position and orientation of each vertebra as a three-dimensional movie” at paragraph 0008, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the movement data as taught by Giphart et al. in the system of Esterberg in order to visualize the patient’s spinal movement to be able to determine the proper treatment for the patient.

The Esterberg and Giphart et al. combination does not explicitly disclose that during imaging, the images are directly labeled to identify anatomical locations where a patient is experiencing pain.
Poltaretskyi et al. teaches a method in the same field of endeavor of orthopedic diagnosis, wherein during imaging (“In some examples, motion tracking device 10906 may include one or more cameras or other devices that visually detect the movement of the appendage. For instance, in some examples, one or more cameras may be integrated into an XR visualization device worn by the patient. In some examples where the one or more cameras are integrated into an XR visualization device worn by the patient, the patient may need to be positioned in front of a mirror so that the camera is able to capture images of the movement of the appendage of the patient” at paragraph 0633), the images are directly labeled to identify anatomical locations where a patient is experiencing pain (“To address such challenges, computing system 10902 may, in some examples where the XR visualization is presented to the patient, receive indications of user input indicating one or more pain points within the range of motion. The patient may experience pain when the appendage is at the pain points. Thus, the patient may provide the indication of user input when the appendage is at a point within the range of motion where the patient experiences pain. In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” at paragraph 0657, line 8; “In another example, computing system 10902 may receive (e.g., via one or more cameras of an XR visualization device worn by the patient) video data showing the user performing a gesture (e.g., a hand gesture, head gesture, etc.) that indicates that the user has experienced pain at the current point in the range of motion. In other examples, computing system 10902 may receive the indication of user input as a tapping gesture, a button push, or another form of user input” at paragraph 0659, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pain indication as taught by Poltaretskyi et al. in the system of the Esterberg and Giphart et al. combination as “Knowing the points at which the patient experiences pain may help a healthcare provider (and/or an AI-based diagnostic tool) learn about the patient's condition” (Poltaretskyi et al. at paragraph 0657, line 5).
Regarding claim 2, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the step of displaying includes displaying in real-time the first holographic image superimposed with the body image with the mixed reality holographic headset (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” Esterberg at paragraph 0090, line 1).
Regarding claim 3, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the step of imaging includes imaging the body in a non-surgical environment (Giphart et al. describes imaging of the patient in a non-surgical setting; “Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure. The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto” Esterberg at paragraph 0024, which demonstrates acquisition in a pre-surgical phase). 
Regarding claim 4, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the step of displaying includes dynamically displaying in real-time the orientation and alignment of the vertebral tissue in a non-surgical environment (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” Esterberg at paragraph 0090, line 1).
Regarding claim 5, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method further comprising the step of determining a surgical treatment configuration for the vertebral tissue (“Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg at paragraph 0022, last sentence).
Regarding claim 6, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the surgical treatment configuration includes a segmentation of the vertebral tissue and/or a surgical reconstruction of the vertebral tissue (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 7, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method further comprising the steps of superimposing a second holographic image of the surgical treatment configuration with the body image; and displaying the second holographic image and the body image from the mixed reality holographic headset (“Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg at paragraph 0163, line 1).
Regarding claim 8, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method further comprising the steps of superimposing a second holographic image of the surgical treatment configuration with the first holographic image and the body image); and displaying the first holographic image, the second holographic image and the body image from the mixed reality holographic headset (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 10, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the mixed reality holographic headset includes at least one depth sensing camera (“In this example, a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505. A collimating lens 510 may be used to extend the coherency of the spots to a useful distance. A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles” Esterberg at paragraph 0106, line 5).
Regarding claim 11, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the step of imagining includes a two-dimensional radiograph (“As described, image registration 200 (FIG. 5) of the radiographic images involves determining x-ray foci from the series of multi-frame stereo radiographic images and consolidating all image information into a common reference frame 85” Giphart et al. at paragraph 0043, line 1; “Data libraries having this data may be acquired through a number of medical imaging technologies including CT, MRI, x-rays, quantitative ultrasound scans, and so forth” Esterberg at paragraph 0097, line 3)
Regarding claim 14, Esterberg discloses a method for spinal disorder diagnosis and treatment, the method comprising the steps of:
imaging a body including vertebral tissue in a non-surgical environment (“This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments” at paragraph 0023, line 1; “Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure. The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto” at paragraph 0024, which demonstrates acquisition in a pre-surgical phase);
scanning in real-time a surface of the body adjacent to the vertebral tissue with a mixed reality holographic headset (“Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” at paragraph 0089, line 1; as seen in Figure 4, the surgical field includes areas adjacent to the spine);
registering a first holographic image of the vertebral tissue with a body image of the scanned surface in a common coordinate system (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” at paragraph 0090, line 1); and
displaying in real-time the first holographic image and the body image with the common coordinate system with the mixed reality holographic headset (“FIG. 4 shows an example headset view 400 of a surgical field by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. The headset view 400 shows an incision 405 and a virtual CT model 410 of underlying boney structures in anatomical registration” at paragraph 0102), the mixed reality holographic headset includes at least one processor, at least one camera and at least one sensor (“The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” at paragraph 0088, line 7; “Both cameras may be slaved to frame grabbers either by CCD or CMOS chips that are synchronized to capture an image of the dot pattern at a precise instant of time” at paragraph 0091, line 18; “Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” at paragraph 0093, line 6).
Esterberg does not explicitly disclose that the imaging is during body movement.
Giphart et al. teaches a method for spinal disorder diagnosis and treatment planning, the method comprising the steps of: 
imaging a body including vertebral tissue during body movement (“In operation, the target region 70 of the patient's spine is positioned and maintained within this 3D viewing volume 60 throughout the series of exposures of a given range of patient motion. In this way, a dynamic multi-frame series of images may be captured” at paragraph 0037, line 9); 
displaying the first image and the body image with the display (“displaying the change in the relative three-dimensional position and orientation of each vertebra as a three-dimensional movie “ at paragraph 0008, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the movement data as taught by Giphart et al. in the system of Esterberg in order to visualize the patient’s spinal movement to be able to determine the proper treatment for the patient.

The Esterberg and Giphart et al. combination does not explicitly disclose that during imaging, the images are directly labeled to identify anatomical locations where a patient is experiencing pain.
Poltaretskyi et al. teaches a method in the same field of endeavor of orthopedic diagnosis, wherein during imaging (“In some examples, motion tracking device 10906 may include one or more cameras or other devices that visually detect the movement of the appendage. For instance, in some examples, one or more cameras may be integrated into an XR visualization device worn by the patient. In some examples where the one or more cameras are integrated into an XR visualization device worn by the patient, the patient may need to be positioned in front of a mirror so that the camera is able to capture images of the movement of the appendage of the patient” at paragraph 0633), the images are directly labeled to identify anatomical locations where a patient is experiencing pain (“To address such challenges, computing system 10902 may, in some examples where the XR visualization is presented to the patient, receive indications of user input indicating one or more pain points within the range of motion. The patient may experience pain when the appendage is at the pain points. Thus, the patient may provide the indication of user input when the appendage is at a point within the range of motion where the patient experiences pain. In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” at paragraph 0657, line 8; “In another example, computing system 10902 may receive (e.g., via one or more cameras of an XR visualization device worn by the patient) video data showing the user performing a gesture (e.g., a hand gesture, head gesture, etc.) that indicates that the user has experienced pain at the current point in the range of motion. In other examples, computing system 10902 may receive the indication of user input as a tapping gesture, a button push, or another form of user input” at paragraph 0659, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pain indication as taught by Poltaretskyi et al. in the system of the Esterberg and Giphart et al. combination as “Knowing the points at which the patient experiences pain may help a healthcare provider (and/or an AI-based diagnostic tool) learn about the patient's condition” (Poltaretskyi et al. at paragraph 0657, line 5).
Regarding claim 15, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method further comprising the step of determining a surgical treatment configuration for the vertebral tissue (“Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg at paragraph 0022, last sentence).
Regarding claim 16, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the surgical treatment configuration includes a segmentation of the vertebral tissue and/or a surgical reconstruction of the vertebral tissue (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 17, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method further comprising the steps of registering a second holographic image of the surgical treatment configuration with the body image in the common coordinate system; and displaying the second holographic image and the body image in the common coordinate system with the mixed reality holographic headset (“Alternatively, a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure” Esterberg at paragraph 0163, line 1).
Regarding claim 18, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method further comprising the steps of registering a second holographic image of the surgical treatment configuration with the first holographic image and the body image in the common coordinate system; and displaying the first holographic image, the second holographic image and the body image in the common coordinate system with the mixed reality holographic headset (“The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” Esterberg at paragraph 0100, line 1).
Regarding claim 19, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the mixed reality holographic headset includes at least one depth sensing camera (“In this example, a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505. A collimating lens 510 may be used to extend the coherency of the spots to a useful distance. A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles” Esterberg at paragraph 0106, line 5).
Regarding claim 20, Esterberg discloses a method for spinal disorder diagnosis and treatment, the method comprising the steps of:
imaging a body including vertebral tissue in a non-surgical environment (“This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments” at paragraph 0023, line 1; “Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure. The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto” at paragraph 0024, which demonstrates acquisition in a pre-surgical phase);
scanning in real-time a surface of the body adjacent to the vertebral tissue with a mixed reality holographic headset (“Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” at paragraph 0089, line 1; as seen in Figure 4, the surgical field includes areas adjacent to the spine);
determining a surgical treatment configuration for the vertebral tissue (“Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” at paragraph 0022, last sentence);
registering a first holographic image of the vertebral tissue and/or a second holographic image of the surgical treatment configuration with a body image of the scanned surface in a common coordinate system (“The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view, for example, so that a simple reverse triangulation provides the spatial location and elevation of the eyepiece from the reference beacons” at paragraph 0090, line 1; “The resulting virtual model constructs and integrates patient-specific, anatomically correct, and comprehensive three-dimensional models, with any soft and hard tissue details available. Advantageously, having this information allows the surgeon to highlight a particular feature, such as an L3 lumbar vertebra, and abstract it above the surgical field for closer inspection. The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example” at paragraph 0100, line 1); and
displaying in real-time the first holographic image and/or the second holographic image with the body image in the common coordinate system with the mixed reality holographic headset (“FIG. 4 shows an example headset view 400 of a surgical field by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. The headset view 400 shows an incision 405 and a virtual CT model 410 of underlying boney structures in anatomical registration” at paragraph 0102), the mixed reality holographic headset includes at least one processor, at least one camera and at least one sensor (“The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” at paragraph 0088, line 7; “Both cameras may be slaved to frame grabbers either by CCD or CMOS chips that are synchronized to capture an image of the dot pattern at a precise instant of time” at paragraph 0091, line 18; “Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” at paragraph 0093, line 6).
Esterberg does not explicitly disclose that the imaging is during body movement.
Giphart et al. teaches a method for spinal disorder diagnosis and treatment planning, the method comprising the steps of: 
imaging a body including vertebral tissue during body movement (“In operation, the target region 70 of the patient's spine is positioned and maintained within this 3D viewing volume 60 throughout the series of exposures of a given range of patient motion. In this way, a dynamic multi-frame series of images may be captured” at paragraph 0037, line 9); 
displaying the first image and the body image with the display (“displaying the change in the relative three-dimensional position and orientation of each vertebra as a three-dimensional movie “ at paragraph 0008, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the movement data as taught by Giphart et al. in the system of Esterberg in order to visualize the patient’s spinal movement to be able to determine the proper treatment for the patient.

The Esterberg and Giphart et al. combination does not explicitly disclose that during imaging, the images are directly labeled to identify anatomical locations where a patient is experiencing pain.
Poltaretskyi et al. teaches a method in the same field of endeavor of orthopedic diagnosis, wherein during imaging (“In some examples, motion tracking device 10906 may include one or more cameras or other devices that visually detect the movement of the appendage. For instance, in some examples, one or more cameras may be integrated into an XR visualization device worn by the patient. In some examples where the one or more cameras are integrated into an XR visualization device worn by the patient, the patient may need to be positioned in front of a mirror so that the camera is able to capture images of the movement of the appendage of the patient” at paragraph 0633), the images are directly labeled to identify anatomical locations where a patient is experiencing pain (“To address such challenges, computing system 10902 may, in some examples where the XR visualization is presented to the patient, receive indications of user input indicating one or more pain points within the range of motion. The patient may experience pain when the appendage is at the pain points. Thus, the patient may provide the indication of user input when the appendage is at a point within the range of motion where the patient experiences pain. In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” at paragraph 0657, line 8; “In another example, computing system 10902 may receive (e.g., via one or more cameras of an XR visualization device worn by the patient) video data showing the user performing a gesture (e.g., a hand gesture, head gesture, etc.) that indicates that the user has experienced pain at the current point in the range of motion. In other examples, computing system 10902 may receive the indication of user input as a tapping gesture, a button push, or another form of user input” at paragraph 0659, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pain indication as taught by Poltaretskyi et al. in the system of the Esterberg and Giphart et al. combination as “Knowing the points at which the patient experiences pain may help a healthcare provider (and/or an AI-based diagnostic tool) learn about the patient's condition” (Poltaretskyi et al. at paragraph 0657, line 5).
Regarding claim 21, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the body movement includes flexation and/or extension of the body (“a series of patient movements, for example lumbar flexion and extension” at paragraph 0011, line 4).
Regarding claim 22, the Esterberg, Giphart et al. and Poltaretskyi et al. combination discloses a method wherein the labeling includes annotations of the anatomical locations (“Marker 11106 may correspond to a pain point” Poltaretskyi et al. at paragraph 0677, line 2; “In response to receiving the indication of the user input, computing system 10902 may generate, based on the motion data, data indicating a pain point, where the pain point is a position or positions of the appendage of the patient at which the patient experiences pain” Poltaretskyi et al. at paragraph 0657, last sentence; therefore, knowing which appendage is being tested, the indicator marker is relevant to the anatomical appendage that has experienced the pain and the location at which the range of motion produced said pain).


Response to Arguments

Summary of Remarks (@ response page labeled 9): “Applicant respectfully
submits that Esterberg and Giphart either alone or in combination do not disclose that
during imaging, the images are directly labeled to identify anatomical locations where a
patient is experiencing pain.”

Examiner’s Response: This argument is moot in view of the newly cited Poltaretskyi et al. reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662